IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                          NO. AP-76,755



                            EX PARTE CESAR PEREZ, Applicant



             ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                        CAUSE NO. 20060D02118-409-1
        IN THE 409TH DISTRICT COURT FROM EL PASO COUNTY



        Per curiam.

                                           OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of tampering with

physical evidence and sentenced to two years’ imprisonment. He did not appeal his conviction.

        Applicant contends that his plea was involuntary because counsel’s erroneous advice as to

his eligibility for deportation.

        Trial counsel filed an affidavit with the trial court. Based on that affidavit and a review of

the record, the trial court determined that counsel gave erroneous advice as to the possibility of
                                                                                                  2

deportation and that Applicant was harmed by that erroneous advice. Applicant is entitled to relief.

Ex parte Morrow, 952 S.W.2d 530 (Tex. Crim. App. 1997).

       Relief is granted. The judgment in Cause No. 20060D02118 in the 409th Judicial District

Court of El Paso County is set aside, and Applicant is remanded to the custody of the sheriff of El

Paso County to answer the charges as set out in the indictment. The trial court shall issue any

necessary bench warrant within 10 days after the mandate of this Court issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: March 28, 2012
Do Not Publish